Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150906                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 150906
                                                                   COA: 314337
                                                                   St Joseph CC: 12-017690-FH
  MICHAEL ANDREW RADANDT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 2, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the police officers unlawfully
  expanded a “knock and talk” procedure by entering the defendant’s back yard and
  walking onto a wooden deck, which was attached to the home, see Florida v Jardines,
  569 US 1; 133 S Ct 1409; 185 L Ed 2d 495 (2013); and (2) if a constitutional violation
  occurred, whether the good-faith exception to the exclusionary rule applies under the
  facts of this case. See United States v Leon, 468 US 897; 104 S Ct 3405; 82 L Ed 2d 677
  (1984).

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 1, 2015
           a0624
                                                                              Clerk